Citation Nr: 1634375	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-43 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1950 to June 1955, with service in Korea. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of TBI. 


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

	I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA issued a notice letter in August 2009, prior to the initial unfavorable adjudication in October 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was afforded a VA examination in July 2015. The examination was adequate because the examiner considered and addressed all the Veteran's contentions, reviewed the claims file in conjunction with the examination, addressed symptoms described by the Veteran, conducted a thorough medical examination, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for residuals of TBI. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302 -05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and obtained an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III. Analysis

The Veteran contends he is entitled to service connection for residuals of a TBI as a result of an in-service injury. The Board finds, based on the evidence of record, service connection is not warranted because the preponderance of the evidence is against a finding that the Veteran has a current disability. 

The Veteran has stated that his current symptoms are a result of trauma in service. The Veteran reported that he has experienced symptoms including anxiety, depressed mood, memory problems, irritability, sleep disturbances, and ongoing seizures since service. While the Veteran is competent to report his symptoms, he is not competent to state that he experienced a TBI, and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

As a preliminary matter, the Veteran is currently service-connected for chronic brain syndrome, with convulsive disorder and depressive features at a 100 percent rating effective September 9, 1980.  This disability is rated under Diagnostic Code 9326, major or mild neurocognitive disorder due to another medical condition or substance/medication-induced major or mild neurocognitive disorder, which contemplates all manner of psychiatric symptomatology under the General Rating Formula for Mental Disorders. 

Importantly, the Veteran does not have a diagnosis of TBI. The Veteran has consistently had a diagnosis of organic brain syndrome with convulsive disorder and depressive features. See July 2015 VA Examination. As such, the first element of service connection a current disability is not satisfied. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, the Veteran was provided a VA examination in July 2015. See July 29, 2015 VA Examination. The examiner noted the Veteran had a diagnosis of organic brain syndrome. The examiner noted the Veteran had more than one mental disorder as a result of his organic brain syndrome and his symptoms of depression, memory issues and ongoing behavioral issues are directly attributable to his organic brain syndrome. The examiner found the Veteran did not have a diagnosis of TBI. The examiner noted the Veteran experiences depressed mood, anxiety, sleep impairment, memory loss, flattened affect, mood and motivation disturbances, difficultly establishing and maintaining work and social relationships, an intermittent inability to perform activities of daily living, and disorientation to time and/or place. The examiner noted the Veteran's judgment and insight were good, and he had some memory problems, and all of the Veteran's symptoms were attributed to his organic brain syndrome. Id.   

The Veteran's VA and private treatment records at no point reflect a formal diagnosis of TBI. VA treatment records note treatment in October 1955 for a chronic brain syndrome, associated with convulsive disorder. See October 19, 1955 VA treatment record. The VA physician noted depressed mood, apprehensiveness, and attacks where the Veteran lost consciousness. VA treatment records note nervousness, with significant anxiety and depressive features, fear of the unknown, restlessness, and irritability. Treatment in March 1969, noted ongoing anxiety and depressive features, and a hospitalization due to the Veteran's ongoing anxiety and depressive symptoms. See March 11, 1969 VA treatment records. 

A VA neurological examination noted the Veteran experienced ongoing seizures characterized by a sudden loss of consciousness. See May 7, 1970 Neurological Examination. A medical report from May 1989 noted the Veteran had a history of obstructive brain syndrome secondary to head trauma with convulsive seizures, an anxiety disorder, depression, and somatic complaints. See May 23, 1989 Medical Report. Treatment records note ongoing treatment and medication management, as a result of the Veteran's symptoms including anxiety, depression, sleep disturbance, irritability, dizziness, forgetfulness, and impaired judgment and insight. Id.  

Private treatment records note the Veteran has been treated for a chronic brain syndrome, secondary to head trauma associated with convulsive seizures. See November 10, 1983 Medical Report. The private physician noted symptoms including disorientation, loss of memory, headaches, irritability, anxiety and depression. The physician noted ongoing care and treatment including medication management was recommended. Id. 

VA treatment records in October 2005 note continued follow-up of the Veteran's psychotherapeutic treatment and learning to cope with his symptoms including: anxiety, insomnia, irritability, audiovisual hallucinations, nightmares, and trouble recalling events. See October 18, 2005 mental health treatment note.  Treatment records in January 2006, note continued care and treatment addressing the Veteran's symptoms including anxiety, insomnia, irritability, audiovisual hallucinations, nightmares, and trouble recalling events.  

In April 2012, a VA psychiatric progress report noted the Veteran experiences generalized anxiety disorder, a sleep disorder and vascular dementia secondary to his neuropsychiatric condition, organic brain syndrome. See April 6, 2012 psychiatric progress note. Psychiatric treatment notes reported ongoing follow-up in the mental health clinic for his symptoms of anxiety and insomnia related to organic brain syndrome and continued medication management of such. The Veteran noted trouble sleeping, decreased energy and motivation, and poor concentration. Id. 

The VA examiner in July 2015 found the Veteran had a diagnosis of organic brain syndrome, and was exhibiting symptoms attributable to his organic brain syndrome. See July 2015 VA examination. The examiner found the Veteran did not have a diagnosis of TBI. As this opinion is clearly based on a thorough review of the record and was well supported by a well-reasoned rationale and examination of the Veteran, the Board finds that this opinion is entitled to significant probative weight as to the issue of a diagnosis. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

The Veteran's VA and private treatment records are absent for treatment of a TBI, and note continued ongoing treatment for organic brain syndrome and symptoms of such, for which service connection is already in effect. Based on the medical evidence of record, the Board finds the preponderance of the evidence is against a finding of a current diagnosis of TBI. 

As such, the first element of service connection is not met, and therefore service connection for TBI is not warranted. See Brammer, 3 Vet. App. 223.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for residuals of TBI is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


